DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Regarding claims 1-20, for improved clarity and consistency, the description of R3 to R8 and R9 to R12 in claim 1 should feature the language: each independently represent.  Also, the “and/or” language should be replaced with: or.  Claims 2-20 are objected to because they are dependent from claim 1.  Appropriate correction is required.
Further regarding claims 4, 16, 17, and 20, for improved clarity, the language “Ar further has” in claims 4, 16, and 17 should be replaced with: Ar is substituted by.  Claim 20 is objected to because it is dependent from claim 4.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20, the claimed invention features an epoxy compound A having the following structure:

    PNG
    media_image1.png
    125
    568
    media_image1.png
    Greyscale
,
where: 
R1 and R2 are independently a hydrogen atom or an C1-2 alkyl group;
n is an integer of 11 to 16;
R3 to R8 independently represent a hydroxy group, a glycidyl ether group or a 2-methylglycidyl ether group, provided at least one is a glycidyl ether group or a 2-methylglycidyl ether group;
R9 to R12 independently represent a hydroxy group or a methyl group;
Ar’s independently represent a structure having an unsubstituted or substituted aromatic ring;
m, p1, p2, and q are average values of repetition: m is 0.5 to 10, p1 and p2 are independently 0 to 5, and q is 0.5 to 5.
In is important to note that the R3 to R8 groups would result in an oxygen atom (of the hydroxy, glycidyl ether or methylglycidyl ether group) directly attached to the carbon atom.  It is also important to note that in embodiments where R9 to R12 is a hydroxy group, two oxygen atoms would be directly attached to the carbon atom:

    PNG
    media_image2.png
    89
    94
    media_image2.png
    Greyscale
.
Turning to the specification (see paragraphs 0032-0033), the production method of the epoxy compound A is described as:
The method for producing the epoxy compound A of the present invention is not particularly limited, but it is preferable to use, for example, a method in which a hydroxy compound B obtained by reacting a diglycidyl ether of an aliphatic dihydroxy compound (a1) with an aromatic hydroxy compound (a2) in a molar ratio (a1)/(a2) of 1/1.01 to 1/5.0 is further reacted with an epihalohydrin (a3) from the viewpoints of easy availability of raw materials and easy reaction. 
When the epoxy compound A is obtained by reacting the diglycidyl ether of an aliphatic dihydroxy compound (a1) with13 the aromatic hydroxy compound (a2) to obtain a hydroxy compound B and further reacting the hydroxy compound B with the epihalohydrin (a3), the hydroxy compound B can be obtained by reacting the diglycidyl ether of an aliphatic dihydroxy compound (a1) with the aromatic hydroxy compound (a2) in a molar ratio (al)/(a2) of 1/1.01 to 1/5.0.
The reaction described in the specification is a ring opening reaction involving a hydroxyl group of the hydroxy compound and an oxirane group of the diglycidyl ether.  This would yield a structure featuring: 1) an existing ether group of the diglycidyl ether, 2) a pendant hydroxyl group generated from the (ring-opened) oxirane group of the diglycidyl ether, and 3) a new ether group generated from the hydroxyl group of they hydroxy compound.  This can be seen in all of the preferred structures set forth in paragraphs 0027-0029 & 0047-0049 of the specification.  Optionally, a pendant methyl group would be generated if the oxirane group of the diglycidyl ether contained a methyl substitution (methylglycidyl ether).  The pendant hydroxyl group corresponds to “R5 to R8”, which can be further functionalized to form a glycidyl ether group or a 2-methylglycidyl ether group.  The optional pendant methyl group corresponds “R9 to R12”.  However, it is unclear how a second pendant hydroxyl group could be generated (corresponding “R9 to R12”), based on the reaction described by the specification.  A R9 to R12 representing a hydrogen atom or a methyl group would be understandable; however, a R9 to R12 representing a hydroxyl group or a methyl group would not.  Accordingly, the true scope of R9 to R12 is unclear in light of the specification.  Claims 2-20 are rejected because they are dependent from claim 1.
For the purpose of the prior art search, “R9 to R12” has been interpreted as independently representing a hydrogen atom or a methyl group.
Further regarding claims 9-13, it is unclear how a cured product can be achieved by the epoxy compound A, alone.  Specifically, it appears that some type of curing agent and/or catalyst would have been required to initiate the curing reaction (see claims 6-7).  Furthermore, the specification fails to mention an auto-crosslinking capability of the epoxy compound A.
Further regarding claim 14, an epoxy-based adhesive typically acts as an adhesive when the epoxy component is cured.  Accordingly, it is unclear how the epoxy compound A, alone, can act as an adhesive.  Specifically, it appears that some type of curing agent and/or catalyst would have been required to initiate the curing reaction (see claims 6-7) and allow for adhesive bonding to take place.  Furthermore, the specification fails to mention an auto-crosslinking capability of the epoxy compound A.

Specification
It should be noted that the preliminary amendment to the specification has amended paragraphs 0008 & 0013 to replace “hydroxy group” with: hydrogen atom.  This further suggests that the “R9 to R12” groups should independently represent a hydrogen atom or a methyl group.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/253,106 (US 2021/0269583 A1).
Regarding claims 1-6, 9-14, and 18-20,
The compositions of copending claims 1-7 anticipate claims 1, 5, and 14;
The composition of copending claim 3 anticipates claims 2 and 18;
The composition of copending claim 4 anticipates claims 3 and 19;
The composition of copending claim 5 anticipates claims 4 and 20;
The compositions of copending claims 6-7 anticipate claim 6;
The cured products and laminates of copending claims 8-14 anticipate claim 9;
The laminates and electronic member of copending claims 11-14 anticipate claim 10;
The laminates of copending claims 12-13 anticipate claim 11;
The laminate of copending claim 13 anticipates claim 12; and
The electronic member of copending claim 14 anticipates claim 13.
Regarding claim 15, the composition of copending claim 3 obviously satisfies claim 15.  Specifically, the “structure having an aromatic ring being unsubstituted or having a substituent” obviously embraces at least one of the aromatic structures of claim 15.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 of copending Application No. 17/253,106 (US 2021/0269583 A1) in view of JP 08-053533 A (see IDS of 06/15/2020).
Regarding claim 7, copending claims 6-7 fail to explicitly disclose the species of curing agent set forth claim 7.  However, JP 08-053533 A demonstrates that these specific curing agents are recognized in the art as suitable curing agents for epoxy-based formulations used to form laminates (see Abstract; paragraphs 0021-0027).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/253,106 (US 2021/0269583 A1) in view of JP 2006-335796 A (see IDS of 06/15/2020).
Regarding claim 8, copending claims 1-7 are silent regarding the filler set forth claim 8.  However, JP 2006-335796 A demonstrates that fillers are recognized in the art as suitable additives for epoxy-based formulations used to form laminates (see Abstract; paragraphs 0081-0084).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US Pat. No. 4,868,230).
Regarding claims 1-3, 5, 15, 18, and 19, Rao et al. disclose an advanced epoxy resin that is subsequently functionalized by converting the oxirane groups to cationic groups (column 2, lines 10-42).  Prior to functionalization, the advanced epoxy resin is formed by reacting: 
(A-1) at least one diglycidyl ether of aliphatic diol, which diol is essentially free of ether oxygen atoms (column 2, lines 54-66; column 3, line 43 through column 4, line 63), 
(A-2) at least one diglycidyl ether of a dihydric phenol (column 2, lines 54-66; column 2, line 67 through column 3, line 42), and 
(B) at least one dihydric phenol (column 2, lines 54-66; column 5, lines 29-35).  
Reactant (A-1) is selected from materials having the general structure:

    PNG
    media_image3.png
    129
    615
    media_image3.png
    Greyscale
,
where Z contains from 2 to about 20 carbon atoms (see column 3, lines 43-57), including 1,12-dodecanediol (see column 4, line 36).  This reactant corresponds to the “n” portion of the “m” unit in formula (I) of the claimed invention.  Reactant (A-2) corresponds to the terminal “Ar” in formula (I) (adjacent to R3) and the “Ar” portion of the optional “p2” unit in formula (I).  Reactant (B) corresponds to the “Ar” portion of the “m” unit in formula (1) and the “Ar” portion of the optional “p1” unit in formula (I).  Preferred embodiments include about 15 to about 35 wt% of (A-1) per about 65 to about 85 wt% of (A-2), based on (A) (total of (A-1) and (A-2)) (column 5, lines 1-21).  Preferred embodiments also include about 60 to about 90 wt% of (A) per about 10 to about 40 wt% of (B) (column 5, lines 22-35).  This embraces advanced resins having the following (approximate) general formula:
glycidyl ether – (A-2) – (B) – (A-1) – (B) – (A-2) – glycidyl ether,
which would have obviously satisfied the epoxy compounds of claims (1-3 & 15) and the generic composition thereof of claims (5, 18 & 19).
Therefore, the advanced epoxy resin of Rao et al. (prior to functionalization) would have obviously satisfied the instantly claimed epoxy compound and composition thereof because: (a) the advanced epoxy resin of Rao et al. is formed by reacting (A-1), (A-2), and (B); (b) reactant (A-1) corresponds to the “n” portion of the “m” unit in formula (I); (c) reactant (A-2) corresponds to the terminal “Ar” (adjacent to R3) and the “Ar” portion of the optional “p2” unit in formula (1); (d) reactant (B) corresponds to the “Ar” portion of the “m” unit and the “Ar” portion of the optional “p1” unit in formula (1); (e) preferred embodiments include about 15 to about 35 wt% of (A-1) per about 65 to about 85 wt% of (A-2), based on (A) (total of (A-1) and (A-2)); and (f) preferred embodiments also include about 60 to about 90 wt% of (A) per about 10 to about 40 wt% of (B).
Regarding claim 14, the teachings of Rao et al. are as set forth above and incorporated herein.  Rao et al. fail to describe their advanced epoxy resin (prior to functionalization) as: (14) an adhesive for a metal or a metal oxide.  However, the skilled artisan would have recognized the advanced epoxy resin of Rao et al. (prior to functionalization) as a material capable of being used as this “adhesive” because the advanced epoxy resin of Rao et al. (prior to functionalization) satisfies all of the material/chemical limitations of claimed invention.
Therefore, the skilled artisan would have recognized the advanced epoxy resin of Rao et al. (prior to functionalization) as a material capable of being used as the instantly claimed “adhesive” because the advanced epoxy resin of Rao et al. (prior to functionalization) satisfies all of the material/chemical limitations of claimed invention.

Allowable Subject Matter
Claims 4, 6-13, 16, 17, and 20 would be allowable if rewritten to overcome the objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

International Search Report
The international search report cited one X-reference.  This reference has been considered an applied as a supporting reference for obviousness type double patenting.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
September 9, 2022